DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: reference numeral 212 has been used for both the igniter and the adapter sub (paragraphs 0023, 0032, and 0037).  
Appropriate correction is required.
Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  both claims recite the word “treads”, which should most likely “threads”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3, 5, 8, and 11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 9810035 to Carr et al.
Regarding claim 1, Carr discloses a setting tool for setting an auxiliary tool in a well, the setting tool comprising: an adaptor sub 14 for affixing an ignitor (ignitor located in element 66); an inner mandrel 18 having an upper section 76 and a lower section 96, the upper section having an internal chamber 68 configured to house a power charge 74, and the lower section configured to connect to an adjuster sub for affixing the auxiliary tool 152; an outer cylindrical piston 16 slidably located over the inner mandrel; a ring 20 slidably located between the inner mandrel and the outer cylindrical piston; an actuation chamber 94 located between the inner mandrel and the outer cylindrical piston; and a first port 72 located on the upper section of the inner mandrel, wherein the first port is part of a fluid communication passage between the internal chamber and the actuation chamber, wherein activation of the power charge by the ignitor causes gas to pressurize the actuation chamber and the outer cylindrical piston to stroke downward to set the auxiliary tool in the well (figs. 2-3; col. 6, lines 45-55).
Regarding claim 2, the setting tool of claim 1, wherein the ring, the inner mandrel, and the outer cylindrical piston are concentrically positioned, in this order, prior to activation (fig. 3A).
Regarding claim 3, the setting tool of claim 1, wherein the setting tool contains no hydraulic fluid (col. 6, lines 56-59).
Regarding claim 5, the setting tool of claim 1, wherein the setting tool is self-venting (col. 3, lines 14-24).
Regarding claim 8, the setting tool of claim 1, wherein the upper section of the inner mandrel has threads (on element 52) configured to engage corresponding threads 46 of the adaptor sub (fig. 3A).
Regarding claim 11, the setting tool of claim 1, wherein the first port 72 is formed in a lip 82 of the upper section of the inner mandrel (82 is an enlargement, or lip, of the inner mandrel; see fig. 3B).
Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200157900 to Hern et al.
Regarding claim 13, Hern discloses a setting tool for setting an auxiliary tool in a well, the setting tool comprising: an inner mandrel 80 having an upper section 120 and a lower section 119, the upper section having an internal chamber 124 suitable for housing a power charge 125; an outer cylindrical piston 136 enclosing a portion of the upper section of the inner mandrel; a slidable ring 138 formed concentric, and between the inner mandrel and the outer cylindrical piston; and an actuation chamber 160 located between the outer cylindrical piston, the ring, and the inner mandrel, and configured to receive a pressured gas from the internal chamber, through a slot 132 that extends transversal to a thread 153 of the upper section of the inner mandrel (see fig. 3 and associated description).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr et al in view of US 11021923 to Mulhern et al.
Carr teaches the setting tool of claim 1 above, but does not specifically teach
what the length is.
Mulhern teaches a downhole tool similar to that of Carr, wherein the tool has an
inner mandrel with upper and lower ends for housing a power charge 55 or 57 (figs. 14A-14C).
It is further taught that the length of the tool is between 10 to 36 inches, wherein the claimed
20 inches or less is encompassed in the range (see claim 9 of Mulhern). It would have been
considered obvious to one having ordinary skill in the art, prior to the effective filing date of the
claimed invention, to make the tool of Carr to be within 10-20 inches since such a
modification would have involved a mere change in the size of a component, and Mulhern
teaches this size range is well-known in the art. A change in size is generally recognized as being
within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
Claim 21 is allowed.
Claims 6, 9, 10, 12, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to independent claim 21, the prior art of record fails to teach, or reasonably suggest, that there is a slot through the threads of the inner mandrel for pressurized gas to flow through, as is particularly claimed.  US 20040216868 teaches a slot through threads 145, but this slot is filled with a shear pin 158 (fig. 3).  Most of the remaining cited prior art teaches varieties of threaded connections, but none of them have a slot through the threads of the inner mandrel for pressurized gas to flow through.
Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674